DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments 
The amendments filed 06/14/2022 have been entered. Claims 16, 18-19, 22, 25 and 30 are amended. Claims 16-30 remain pending in the application. 
Applicant’s amendments filed 06/14/2022 have been fully considered overcome drawings, claim and specification objections previously set forth in the Non-Final Office Action mailed 3/15/2022.  
Applicant's amendments filed 06/14/2022 with respect to the rejection of
Claim 19 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph have been fully considered and are persuasive. Thus, the rejection of claim 19 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph has been withdrawn.
Applicant's argument and amendments filed 06/14/2022 with respect to
the rejection of claim 30 under 35 U.S.C. 101 have been fully considered and are persuasive. Thus, the rejection of claim 30 under 35 U.S.C. 101 has been withdrawn.
Applicant’s arguments filed 06/14/2022, with respect to the rejection of claims 16-30 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
On pages 12-13 of Remarks with respect to the limitation related to “simulating a frequency-dependent reference natural oscillation behavior”, Applicant alleges that In contrast to the present invention, Hartwig does not disclose to model and simulate an object which corresponds to the nominal object by stating
Hartwig does not simulate the reference part specimens, but several acceptable parts which have known unacceptable properties or are used to iteratively determine an acceptance-threshold. 
Examiner respectfully disagrees. 
Hartwig discloses a simulating process for obtaining the frequency reference with respect to an object, where the frequency reference may be computed based the result measured and/or computed from the input excitation to the object and the response to the input excitation (see at least Para 0019, “The frequency response function (FRF) may be computed between the known input excitation force and the output dynamic response computed in the frequency domain”). Further, Scherrer (US PGPUB US 2013/0160565 A1) teaches a simulating process for monitoring oscillation characteristics is indicative of including exciting an object (model) and calculating a simulation response to the exciting. (See at least Para 0011, “the simulating comprises: Exciting the digital model in the same manner as the oscillatory system; calculating a simulation response variable of the simulated oscillations according to the digital model; and, performed over a plurality of signal modulations, iterative conforming of the at least one, fittable parameter in such a manner that the simulation response variable interatively approaches the response variable”).

On page 14 of Remarks with respect to the limitation related to “carrying out a finite element analysis on the basis of the virtual digital representation”, Applicant alleges that Hartwig consequently cannot carry out the finite element analysis based on the virtual digital representation. by stating
According to the cited passage (paragraph 10 of page 3), the virtual digital representation is an image.  For this reason, even with a combination of Hartwig and Akimoto, it is not possible that the finite element analysis is carried out on the basis of the virtual digital representation, as a finite element analysis cannot be carried out based on an image. 
Examiner respectfully disagrees. 
Note that Examiner interprets, under the broadest reasonable interpretation, the limitation of the finite element analysis may be indicative of the simulated process for obtaining the frequency response function (FRF) as disclosed in Para 0019-0020 and 0026, and the limitation of the virtual digital representation may be indicative of an image, because the claim fails to recite sufficiently definite structure or acts with respect to the limitations of the finite element analysis and the virtual digital representation or as to what/how to carry out the finite element analysis on the basis of the virtual digital representation. Respectfully note that MPEP § 2145(VI) discusses arguments about limitations that are not claimed.  MPEP § 2145(VI) states that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, the features upon which applicant relies (i.e., the finite element analysis and the virtual digital representation) are not recited in the rejected claim(s) with sufficiently definite structure or acts. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). (FP 7.37.08). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 16-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over HARTWIG et al. (US PGPUB US 2017/0138906 A1, hereinafter referred to as “HARTWIG”) in view of AKIMOTO KAZUYO (JP 2013072669 A, hereinafter referred to as “AKIMOTO”).
Regarding claim 16, HARTWIG teaches a method for object analysis (Fig. 1 and 2; Para 0016, “a system and method for the non-destructive testing of additively manufactured parts by exciting an additive manufacturing build platform to induce a dynamic response in the parts located on the build platform”) comprising:
• measuring a frequency-dependent natural oscillation behavior (Para 0019, “the frequency response function (FRF)”) of the object (Fig. 1, 12; Para 0016, “… to induce a dynamic response in the parts located on the build platform, sensing the vibration-induced dynamic response”; Para 0017, “Sensing (i.e., measuring) the dynamic frequency response of the parts (i.e., object) may be accomplished using non-contact motion transducers”; Para 0019) by dynamically-mechanically exciting the object in a defined frequency range (f) (Para 0017, “A part may be excited by introducing vibration excitation directly into the build platform, …”; Para 0021), wherein exciting the object is carried out by means of generating a body oscillation by applying a test signal (Para 0021, “The input mechanism 14 may be configured to excite with an excitation force an additive manufacturing build platform 22 on which the part 12 is located to induce a dynamic response in the part 12, … The excitation force may be, for example, impulsive vibrations, swept sinusoid vibrations, and random input vibrations. …”), and detecting the body oscillation generated in the object on account of the exciting (Para 0016 and 0017; Para 0019 “The frequency response function (FRF) may be computed between the known input excitation force and the output dynamic response computed in the frequency domain”; Para 0022, “The output mechanism 16 may be configured to sense the induced dynamic response in the part 12, as shown in step 104. The output mechanism 16 may directly or indirectly measure a mechanical or other response of the part 12 …”),
• simulating a frequency-dependent reference natural oscillation behavior (a reference frequency response function (FRF); Para 0020, “the allowable threshold may be pre-established using modelling and simulation of acceptable parts”; Para 0026) for the object by 
carrying out a finite element analysis on the basis of(Para 0019, 0020; 0026) comprising:
dynamically exciting, in a simulated manner, (Para 0019 and 0020, “”),
calculating the virtual body oscillation generated in the object on account of the exciting in a simulated manner (Para 0019, “The frequency, amplitude, and phase of the part may be compared to a reference FRF measured in a part having known quality, or predicted from modelling and simulating acceptable parts”), and
• deriving an object state on the basis of a comparison of the measured frequency-dependent natural oscillation behavior (i.e., the measured FRF) and the simulated frequency-dependent reference natural oscillation behavior (i.e., the reference FRF) (Para 0019, “The frequency, amplitude, and phase of the part may be compared to a reference FRF measured in a part having known quality, or predicted from modelling and simulating acceptable parts. ... Deviation of the measured FRF from the reference FRF by more than an allowable threshold may be interpreted as evidence of a defect and, potentially, an unacceptable part”; Para 0023-0025, “The output mechanism 16 may be configured to sense the induced dynamic response in the part 12, as shown in step 104. The output mechanism 16 may directly or indirectly measure a mechanical or other response of the part 12”). 
HARTWIG fails to explicitly disclose generating a virtual digital representation of the object. However, AKIMOTO teaches generating a virtual digital representation of the object (“In addition, as for laser unit 30, the reflected light Lb which is reflected with the surface of function and the inspection work 12 which irradiate laser light La vis-a-vis the inspection work 12 which gives the vibration with excitation unit 20, we have possessed the function which absorbs light, and the function which acquires the image of inspection work 12, …” cited from Fig. 1 and Para 10 of Page 3 in English machine translation).
HARTWIG and AKIMOTO are both considered to be analogous to the claimed invention because they are in the same field of testing an object or parts with an excitation force (e.g., a vibration). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified HARTWIG to incorporate the teachings of AKIMOTO and provide an image of inspection object acquired by camera 34 in Fig. 1, to thereby generate a virtual digital representation (i.e., image) of an object, taught by AKIMOTO at least at Para 10 of Page 3 in English machine translation. Doing so would aid in analysis of an object’s state using exited frequencies by comparing the detected signals (i.e., frequencies reflected from the object with the simulated reference frequencies as well as generating the image of the object, thereby improving efficiency accuracy of analyzing an object state. 
	Regarding claim 17, HARTWIG teaches a specific object property is assigned to a specific frequency range or a specific resonant frequency and the object state has information concerning the specific object property (Para 0018, “The part's response to the vibration excitation may be determined by the part's geometry (e.g., shape, dimensions) and material properties (e.g., density, elasticity, internal damping). Defects in a part produced by an additive manufacturing process (such as SLM or EBM) may include porosity, voids, unfused powder, improper microstructure, and/or cracks. Such defects may effect the dynamic response of the vibrationally excited part, and such effects may include the frequency at which the part resonates, the amplitude of the response at resonance, the phase of the response relative to the excitation, the coherence function, and/or the time delay. In particular, the phase of the response may be sensitive to internal damping, and the types of defects occurring during additive manufacturing may be likely to affect the internal damping of the material”; Para 0019-0020; Para 0022, “The defect (i.e., a specific object property) may in the form of porosities, voids, unfused powders, dimensional variations, non-homogenous powders, improper microstructure, and/or cracks”).

Regarding claim 18, HARTWIG teaches the specific object property is at least one from the list of the following:
• stiffness or modulus of elasticity for at least part of the object,
• integrity of the material bond, material state,
• material constitution, 
• material composition,
• material stress,
• at least local material dimensioning,
• porosity,
• at least local material density,
• damping characteristic,
• desired geometric parameters (Para 0018, “The part's response to the vibration excitation may be determined by the part's geometry (e.g., shape, dimensions) and material properties (e.g., density, elasticity, internal damping). Defects (i.e., a specific object property) in a part produced by an additive manufacturing process (such as SLM or EBM) may include porosity, voids, unfused powder, improper microstructure, and/or cracks. Such defects may effect the dynamic response of the vibrationally excited part, ...”; Para 0019-0020; Para 0022, “The defect (i.e., a specific object property) may in the form of porosities, voids, unfused powders, dimensional variations, non-homogenous powders, improper microstructure, and/or cracks”).

Regarding claim 19, HARTWIG teaches the assignment is carried out on the basis of multiple simulations of the frequency-dependent reference natural  oscillation behavior for the object with different object parameters (Para 0020, “The allowable threshold (i.e., simulated frequency-dependent reference) may be pre-established by intentionally deviating additive manufacturing process parameters from ideal settings in order to produce reference part specimens with known unacceptable properties, and measuring their actual frequency response characteristics. Additionally, or alternatively, the allowable threshold may be pre-established using modelling and simulation of acceptable parts.”; Para 0025, “the processing element 18 may be configured to compare the coherence function between the output and the input to a reference to identify the indication of a defect, as shown in step 106C, compare the determined modal parameters to a reference, as shown in 106D, or compare the characteristic time delays to a reference”).

Regarding claim 20, HARTWIG teaches based on a comparison of the measured natural oscillation behavior and the simulated reference natural oscillation behavior for a specific frequency range (f) or with regard to a specific resonant frequency (Para 0008, “The determined relationships may include a frequency response function, a coherence function, an autocorrelation function, a cross-correlation function, an auto-power spectrum, or a cross-power spectrum. These relationships may be further processed to estimate modal parameters, such as modal frequencies and modal damping, or to estimate the internal structural damping of the part …Examination of the relationships for identification of defects may include comparing a phase, a relative magnitude spectrum, a coherence spectrum, or a time delay between the output and the input to a reference relationship, or by comparing modal frequencies and modal damping or internal damping to reference values”), information regarding a level of correspondence of the object state or of an object property to a desired object state or a desired object property is derived (Para 0023, “the processing element 18 may be configured to compare a phase of the determined relationship to a reference to identify the indication of the defect (i.e., a specific object property), as shown in step 106A”; Para 0024-0025; Para 0026, “The pre-established reference may be established by intentionally manufacturing a defective part with a known defect using the additive manufacturing process, examining the determined relationships to identify the indication of the known defect, and basing the pre-established reference and detection threshold on the identified indication. Additionally or alternatively, the pre-established references may also be based on models and simulations of a reference part”).

Regarding claim 21, HARTWIG teaches adapting object parameters (Para 0002, “The quality and acceptability of additively manufactured parts may depend on various process parameters. For example, in selective laser melting (SLM) or electron beam melting (EBM), critical process parameters include powder characteristics and equipment setup parameters. … Therefore, the material properties of each additively manufactured part may be unique because density, microstructure, and mechanical properties are dependent on both powder characteristics and process parameters. Powder can be inspected and process parameters can be specified, but determining their cumulative effect on a part's material properties requires destructive testing of the part to confirm those properties”; Para 0025, “…the determined modal parameters …”; Para 0008, “…relationships may be further processed to estimate modal parameters, such as modal frequencies and modal damping, or to estimate the internal structural damping of the part”; claim 12) for generating the virtual representation of the object based on a comparison of the measured natural oscillation behavior and the simulated frequency-dependent reference natural oscillation behavior of a reference object (Para 0023, “the processing element 18 may be configured to compare a phase of the determined relationship to a reference to identify the indication of the defect (i.e., a specific object property), as shown in step 106A”; Para 0024-0025; Para 0026, “The pre-established reference may be established by intentionally manufacturing a defective part with a known defect using the additive manufacturing process, examining the determined relationships to identify the indication of the known defect, and basing the pre-established reference and detection threshold on the identified indication. Additionally or alternatively, the pre-established references may also be based on models and simulations of a reference part”).

Regarding Claim 22, it is a method type claim having similar limitations as of claim 16 above. Therefore, it is rejected under the same rationale as of claim 16 above. The additional limitations or elements of a production method for producing a metal-containing object, the method comprising:
• obtaining a digital model data (i.e., “various process parameters” related to manufactured parts) representing the object (Para 0002, “Some parts are produced using additive manufacturing processes (e.g., three-dimensional printing) rather than traditional “subtractive” manufacturing process. ... The quality and acceptability of additively manufactured parts may depend on various process parameters”),
• manufacturing the object based on the model data by applying (i.e., additive processes) or removing (i.e., subtractive processes) manufacturing material point-by-point or layer-by-layer (Para 0002, “In subtractive processes, material properties may be assessed based on samples of the bulk material from which the parts are fabricated. In additive processes, material properties may depend on the equipment setup parameters, such as scan speed and beam power”), 
• deriving a manifestation of a specific manufacturing-dictated object property on the based on the object state (Para 0002, “Powder can be inspected and process parameters can be specified, but determining their cumulative effect on a part's material properties requires destructive testing of the part to confirm those properties. There are currently no suitable non-destructive tests to confirm the material properties of individual additively manufactured parts”; Para 0019, “… Deviation of the measured FRF from the reference FRF by more than an allowable threshold may be interpreted as evidence of a defect and, potentially, an unacceptable part”; That is, Powder (i.e., object) is inspected to thereby derive if the powder state is determined to be defect. This inspection process (or the inspected object state) is derived or used for an additive manufacturing process) are taught by HARTWIG at least at Para 0002 and 0019.

Regarding Claim 23, it is dependent on claim 22 and a method type claim having similar limitations as of claim 20 above. Therefore, it is rejected under the same rationale as of claim 20 above.

Regarding Claim 24, HARTWIG teaches deriving stiffness information (i.e., information of material properties related to density or power characteristic, taught by HARTWIG at least at Para 0002) for the object based on the first measured frequency dependent natural oscillation behavior (Para 0002, “the material properties of each additively manufactured part may be unique because density, microstructure, and mechanical properties are dependent on both powder characteristics and process parameters …”) , and determining a manufacturing quality on the basis of the stiffness information (Para 0002, “Powder (i.e., object’s stiffness) can be inspected and process parameters can be specified, but determining their cumulative effect on a part's material properties requires destructive testing of the part to confirm those properties”; Para 0006-0008).

Regarding Claim 28, it is a system type claim having similar limitations as of claim 16 above. Therefore, it is rejected under the same rationale as of claim 16 above. The additional limitations or elements of a test unit configured for dynamically-mechanically testing an object produced by means of point-by-point or layer-by-layer, manufacturing and for deriving a first object state on the basis (Fig. 1, 14; Para 0021, “The input mechanism 14 may be configured to excite with an excitation force an additive manufacturing build platform 22 on which the part 12 is located to induce a dynamic response in the part 12, as shown in step 102”), an oscillation generator (Fig. 1, input mechanism 14), an oscillation pick-up (Fig. 1,  output mechanism 16; Para 0022, “The output mechanism 16 may be configured to sense the induced dynamic response in the part 12, as shown in step 104. The output mechanism 16 may directly or indirectly measure a mechanical or other response of the part 12. The output mechanism 16 may be a non-contact transducer”), and a first control and processing unit (Fig. 1, processing unit 18; Para 0022-0025) are taught by HARTWIG at least at Fig. 1, and Para 0021-0025.

Regarding Claim 29, it is dependent on claim 29 and a system type claim having similar limitations as of claim 22 above. Therefore, it is rejected under the same rationale as of claim 22 above. The additional limitations or elements of a manufacturing unit configured for the point-by-point or layer-by-layer by repeatedly applying and/or removing manufacturing material point-by-point or layer-by-layer (Para 0002, “In subtractive processes, material properties may be assessed based on samples of the bulk material from which the parts are fabricated. In additive processes, material properties may depend on the equipment setup parameters, such as scan speed and beam power”; Para 0028, “…metal parts produced using additive manufacturing processes”), a second control and processing unit (Fig. 1, processing unit 18; Para 0022-0025) configured for controlling the manufacturing of the object by means of the manufacturing unit on the basis of digital model data for the object, are taught by HARTWIG at least at Fig. 1, and Para 0021-0025. Examiner also takes OFFICIAL NOTICE that a second control and processing unit was well known in the art at the effective filing date, as a second control and processing unit is an indispensable component to manufacture an object in additive layer manufacturing system and method which is inherently disclosed in descriptions related to the additive manufacturing process in HARTWIG.   

Regarding Claim 30, it is a computer program product having similar limitations as of claim 16 above. Therefore, it is rejected under the same rationale as of claim 16 above. The additional limitations or elements of a computer program product (“Memory section 43, consisting the storage unit of the hard disk and the like, has housed various programs which include various data, the checking program or controls various devices the control supervisor which include the standard data and the vibrating parameter data which it uses for the good or bad decision of inspection work 12”) is taught by AKIMOTO at least at Fig. 1 and Para 6 of Page 3 in English machine translation

2.	Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over HARTWIG in view of AKIMOTO, and further in view of Kroll et al. (US PGPUB US 2014/0305529 A1, hereinafter referred to as “Kroll”).
Regarding Claim 25, HARTWIG in view of AKIMOTO fails to explicitly disclose the object is manufactured at least partly with lightweight construction in accordance with the digital model data and has at least one object portion which is defined by the solidified manufacturing material and which provides a cavity, wherein:
the object portion is shaped in hollow-cylindrical or tubular fashion, or
the cavity has an inner stabilization structure.
However, Kroll teaches the object is manufactured at least partly with lightweight construction (a generative or additive layer manufacturing construction) in accordance with the digital model data and has at least one object portion which is defined by the solidified manufacturing material (a powder material) and which provides a cavity (Para 0018, “a generative or additive layer manufacturing method for producing a three-dimensional object is provided, …, a plurality of layers of a powder material are applied one after the other and one on top of the other to (i.e. arranged or deposited one after the other and one on top of the other on) a carrier, …”), wherein:
the object portion is shaped in hollow-cylindrical or tubular fashion, or
the cavity has an inner stabilization structure (Para 0015, “FIG. 1a shows a perspective view of a partial section of a three-dimensional object which has been produced according to an embodiment of the invention using an additive layer manufacturing method and has an elongate portion having multiple cylindrical cavities with a circular cross section, which extend in each case from one end of the second portion to the other end; Para 0030, “such as for instance pipe-shaped, tubular or channel-shaped portions or sections having a circular or any other cross section”).
Kroll is considered to be analogous to the claimed invention because they are in the same field of an additive layer manufacturing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified HARTWIG to incorporate the teachings of AKIMOTO and Kroll to provide manufacturing an object with a powder (i.e., solidified manufacturing material) where the object’s shape is manufactured to be shaped in hollow-cylindrical (i.e., cylindrical cavities) or tubular fashion, taught by Kroll at least at Para 0015 and 0018. 

Regarding Claim 26, HARTWIG in view of AKIMOTO fails to explicitly disclose the manufacturing-dictated object property relates to the defined object portion of the lightweight construction.
However, Kroll teaches the manufacturing-dictated object property relates to the defined object portion of the lightweight construction (Para 0003, “…additive layer manufacturing processes construct a desired three-dimensional object directly layer by layer based on a digital description or representation of the object”; Para 0004, “In a typical additive layer manufacturing method a thin layer of material, from which the object is to be produced, is first applied to a carrier plate in powder form and the powder of the layer which has just been applied is melted or sintered using laser radiation selectively only in those areas of the layer which correspond to the object to be manufactured”; Para 0018).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified HARTWIG to incorporate the teachings of AKIMOTO and Kroll to provide manufacturing an object with a thin layer (i.e., a lightweight construction) in powder form, taught by Kroll at least at Para 0003, 0004 and 0018. 

3.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over HARTWIG in view of AKIMOTO, and further in view of Buller et al. (US PGPUB US 2015/0367446 A1, hereinafter referred to as “Buller”).
Regarding Claim 27, HARTWIG in view of AKIMOTO fails to explicitly disclose the derived manifestation of a specific manufacturing-dictated object property is fed as feedback for the additive manufacturing of the object and a corresponding adaptation of the additive manufacturing is performed.
However, Buller teaches the derived manifestation of a specific manufacturing-dictated object property is fed as feedback for the additive manufacturing of the object and a corresponding adaptation of the additive manufacturing is performed (Para 0428, “…The control may rely on feedback mechanisms that have been pre-programmed. The feedback mechanisms may rely on input from sensors (described herein) that are connected to the control unit (i.e., control system or control mechanism e.g., computer)”).  
Buller is considered to be analogous to the claimed invention because they are in the same field of an additive manufacturing or 3D printing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified HARTWIG to incorporate the teachings of AKIMOTO and Buller to provide manufacturing an object using feedback data with respect to the object’s state (e.g., an object defect derived from the object’s inspection), taught by Buller at least at Para 0428. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scherrer (US PGPUB US 2013/0160565 A1) teaches flow measuring device in the case of which an excited oscillatory system is simulated with a digital model. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BYUNG RO LEE/Examiner, Art Unit 2866   

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858